                 Case 19-01298-MAM          Doc 9     Filed 08/08/19     Page 1 of 5



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION
                                      www.flsb.uscourts.gov
IN RE:                                                         CASE NO. 18-16248-MAM
CHANCE & ANTHEM, LLC,                                          CHAPTER 7
      Debtor.
_____________________________________/
ROBERT C. FURR.
         Plaintiff,
v.                                                             ADV. NO. 19-01298-MAM
Jeffrey M. Siskind, et al.,
      Defendants.
_____________________________________/


      RESPONSE TO TRUSTEE’S MOTION FOR PRELIMINARY INJUNCTION

         COMES NOW, Jeffrey M. Siskind (“Siskind”) former managing member of the Debtor,

and responds to the Chapter 7 Trustee’s (“Trustee”) Motion for Preliminary Injunction, and states:

         1.      Siskind joins in the Trustee’s request for a preliminary injunction as to those

entities with which Siskind is or was in any way involved, which are as follows; Chance &

Anthem, LLC, Siskind Legal Services, LLC (“SLS”), Sympatico Equine Rescue, Inc. and

Florida’s Association of Community Banks & Credit Unions, Inc.

         2.      None of the above entities are currently operational and are not known to possess

any assets. Siskind does currently do business as “Siskind Legal,” an entity independent of SLS.

         3.      In addition, Siskind joins with the Trustee in requesting a preliminary injunction

protecting against the dispossession of any property owned by the Second Siskind Family Trust.

However, Tanya Siskind is not now, nor has she ever been, a Trustee of the Trust, contrary to the

Trustee’s completely false allegation to the contrary, nor is she or has she been in any way even
               Case 19-01298-MAM           Doc 9    Filed 08/08/19      Page 2 of 5



acquainted with the operations of the said Trust.

       4.      The only personal property possessed by the Trust is a 2016 Mercedes GLE350,

which vehicle was acquired to replace a 2005 Lincoln Navigator given to and used by and on

behalf of CannaMED Pharmaceuticals, LLC at its development project in Maryland.

       5.      The Mercedes is used as a principal means of transportation by all licensed drivers

in the Siskind household, as opposed to Tanya Siskind alone, as falsely reported by the Trustee.

       6.      Siskind also joins with the Trustee in requesting that the Court impose a

preliminary injunction against CannaMED Pharmaceuticals, LLC, a lapsed Maryland limited

liability company (“LLC”) which is 70% owned by the Debtor and possesses the only valuable

asset by which creditors may be repaid, which asset consists of a cannabis manufacturer’s license

application now pending with the United States Drug Enforcement Administration (“DEA”).

       7.      Siskind discovered recently that the name of the LLC was re-registered by Mark

Ottinger, an associate of Angeline Nanny (“Nanny”) who serves as the LLC’s chief executive

officer. Upon learning that the LLC name was re-registered, Siskind contacted Nanny to obtain

Mr. Ottinger’s telephone number, but did not receive any response, as a result of which Siskind

believes that this valuable asset may be in jeopardy.

       8.      Siskind believes that the asset may be worth tens of millions of dollars when and if

the DEA issues the applied-for manufacturer’s license, and has informed the Trustee that its loss

of control over this asset would be catastrophic to Debtor’s legitimate creditors’ interests.

       9.      Sovereign Gaming and Entertainment, LLC (“Sovereign”) was controlled by

William Siskind, who is deceased, and proper service does not appear to have been effectuated.

       10.     As far as the Trustee’s allegations of any wrongdoing in managing the Debtor’s

affairs, Siskind vehemently denies said allegations. Christopher George (“George”) initialed two

promissory notes from Sovereign which permitted use of his $2 million tax refund, which George
                 Case 19-01298-MAM          Doc 9    Filed 08/08/19         Page 3 of 5



was intent upon keeping his family from dissipating. Claims to those funds by any parties other

than George are unavailing. Numerous letters from George filed in Palm Beach County case no.

2016CA012892 attest to his permitting the mortgage assignment and subsequent foreclosure of

his Palm Beach County real property by parties loosely related to the Debtor. Partners David

Fiore and Carl Stone received a partial repayment of funds used in the Debtor’s business and, in

consideration therefore, provided a signed release and an affidavit which nullifies any claim(s)

which they filed against the Debtor. A tally of the use of said funds shows that the funds were

used in accordance with their intended purpose. And, Frederick Volkwein authored a general

power of attorney upon which the Debtor reasonably relied for the utilization of his funds.

       11.       Siskind has at all times cooperated fully with the Trustee, despite Siskind’s

standing objection to the unlawful way in which the Trustee was appointed, and never objected to

the full disclosure of the financial records of any entities which did business with the Debtor.

Nevertheless, although the Trustee has already had many months to review said records, there is

little to be gained by preventing the Trustee from obtaining a reasonable amount of additional

time to conduct his review, which will result in a determination that there neither was or is any

attempt by the Debtor or its related parties to hide or dissipate assets.

       WHEREFORE, Siskind responds to the Trustee’s motion for preliminary injunction as

herein stated.

                                               SISKIND LEGAL
                                               ___/s/ Jeffrey M. Siskind___
                                               Jeffrey M. Siskind, Esquire
                                               FBN 138746
                                               3465 Santa Barbara Drive
                                               Wellington, FL 33414
                                               TEL (561) 791-9565
                                               FAX (561) 791-9581
                                               Email: jeffsiskind@msn.com
               Case 19-01298-MAM           Doc 9     Filed 08/08/19     Page 4 of 5



                                 CERTIFICATE OF SERVICE
        This paper, by the filing hereof on CM/ECF, is hereby served upon the Trustee and all
parties registered thereon, as exhibited on the attached service list, this 8th day of August, 2019


                                                ___/s/ Jeffrey M. Siskind___
                                                Jeffrey M. Siskind, Esquire
             Case 19-01298-MAM      Doc 9   Filed 08/08/19   Page 5 of 5



                                   SERVICE LIST

Robert C Furr danderson@furrcohen.com, rcf@trustesolutions.net
John H Genovese jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjblaw.
com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
Steven S Newburgh snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;bgonzalez@mclaughlinstern.com;
nsolomon@mclaughlinstern.com;vrhaburn@mclaughlinstern.com
Steven S. Newburgh snewburgh@mclaughlinstern.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
Jeffrey M Siskind jeffsiskind@msn.com, jmsesq500@gmail.com
Jesus M Suarez jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjblaw.
com;jzamora@gjb-law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com
